Citation Nr: 1627465	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1969 and from July 1980 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a right shoulder disorder.  The Veteran timely appealed that decision.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in February 2012; a transcript of that hearing is associated with the claims file.

This case was before the Board in May 2014, at which time the Board denied a restoration of a 100 percent evaluation for residuals of a kidney transplant; the Board considers that claim to be final.  See 38 C.F.R. § 20.1100 (2015).  Likewise, the Board remanded a claim of service connection for a left ankle disorder at that time; however, during the pendency of that remand, the AOJ awarded service connection for degenerative joint disease of the left ankle in a December 2014 rating decision.  The Veteran has not submitted a notice of disagreement with that decision and that decision is a full award of benefits sought on appeal as to that issue.  The Board therefore considers that appeal to also be final.  Accordingly, the Board will no longer discuss those issues, as they are considered final.  

Thus, the sole issue left before the Board on appeal is the right shoulder claim.  In the May 2014 Board decision, the Board remanded the right shoulder claim for additional development.  That claim has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

As a final matter, in the May 2014 remand, the Board referred the issue of entitlement to service connection for osteoporosis and chronic diarrhea secondary to anti-rejection medication, as that issue had been raised by the Veteran during his February 2012 Board hearing.  A review of the claims file since that time reveals that the AOJ has not adjudicated that claim.  Consequently, as the Board does not have jurisdiction over that claim, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Additionally, in a January 2015 correspondence, the Veteran indicated that he was claiming a left shoulder, not a right shoulder, disorder; given that the Veteran has already been service-connected for a left shoulder disability, the Board will infer an increased evaluation claim for his left shoulder disability has been raised by the Veteran, but has not been adjudicated by the AOJ.  The Board does not have jurisdiction over that claim at this time, and it is therefore also referred to the AOJ for appropriate action.  See Id.


REMAND

In the May 2014 remand, the Board requested that the Veteran be afforded a VA examination of his right shoulder.  The Veteran was scheduled for a right shoulder examination in August 2014.  However, the examiner did not perform an examination of the Veteran's right shoulder at that time, rather he examined the Veteran's service-connected left shoulder disability.  

The August 2014 examiner appears to have been confused as to which shoulder he was to examine despite the examination request clearly denoting that it was a right shoulder examination and the examiner acknowledged those instructions in the medical opinion he rendered regarding whether the Veteran's already-service-connected left shoulder disability was, indeed, related to a gunshot wound he received during military service.  

Consequently, the August 2014 examination is clearly inadequate to address the right shoulder claim that is on appeal; the Board's previous remand has not been complied with and a remand is necessary in order to ensure compliance.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

As noted in the Introduction, the Veteran indicated in January 2015 that he was claiming a left shoulder not a right shoulder disorder.  In a May 2016 informal hearing presentation, the Veteran's representative argues that service connection should be given for a left shoulder disability based on the August 2014 examiner's opinion and the Veteran's January 2015 statement.  The record reflects that the Veteran has been service connected for a left shoulder disability since April 2008.

Thus, in light of this fact and given that the Veteran did not explicitly state he wished to withdraw the service connection claim for a right shoulder disorder, the Board has instead referred an increased evaluation claim for the Veteran's left shoulder disability and has declined to dismiss the right shoulder appeal as withdrawn at this time.  If the Veteran no longer wishes to pursue his right shoulder service connection claim, the Veteran needs to submit a withdrawal of that claim in writing demonstrating his clear intent to withdraw that issue.  

On remand, the AOJ should also obtain any outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Columbia and Fayetteville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right shoulder disorder, which is not already of record, to include any ongoing treatment with Dr. J.N. or any other previously identified private physician.  

The Veteran is hereby notified that merely resubmitting a 2009 authorization for private treatment records is not enough for VA to aid the Veteran as that authorization has likely expired; if the Veteran wishes that VA aid him in obtaining additional private treatment records, the Veteran must submit a new, updated authorization form for those records.

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further efforts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination-with a different examiner than the August 2014 examiner and preferably by an orthopedic specialist-in order to determine whether the Veteran's right shoulder disorder is the result of his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all right shoulder disorders found, to including any arthritic conditions thereof.  

The examiner should then opine whether any right shoulder disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should additionally opine whether any right shoulder disorder (1) is caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, to include any medication as provided for treatment of those service-connected disabilities.  

If the examiner finds that any right shoulder disability has been aggravated by his service-connected disabilities, the examiner must then attempt to establish a baseline level of severity of the right shoulder disability prior to aggravation by the service-connected disabilities.

Regarding the above, the examiner should specifically address the Veteran's contentions and his statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  

All opinions must be accompanied by an explanation.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a right shoulder disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

